Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 02/07/2022 in response to communication with Brian Jarman.
The application has been amended as follows: 

In the Claims

Claim 1, line 4,  --the--  has been inserted after “along”;
Claim 1, line 24, “.” has been replaced by  --, and--  ;
Claim 1, after line 24, --wherein the first lever is mounted to the stationary frame for pivotable movement relative to the stationary frame about a first pivot axis and the second lever is mounted to the stationary frame for pivotable movement about a second pivot axis spaced apart from the first pivot axis.--  has been inserted;
Claim 2 has been canceled;
Claim 3, line 1, “2” has been replaced by  --1--  ;

Claim 6, line 2, “a second lever and” has been deleted;
Claim 8, line 1, “2” has been replaced by  --1--  ;
Claim 10, line 3, “second” has been deleted;
Claim 12, line 4,  --the--  has been inserted after “along”;
Claim 12, line 9,  --a--  has been inserted after “includes”;
Claim 12, line 16, “.” has been deleted;
Claim 12, after line 16,  --wherein the first lever is mounted to the stationary frame for pivotable movement relative to the stationary frame about a first pivot axis and the second lever is mounted to the stationary frame for pivotable movement about a second pivot axis spaced apart from the first pivot axis.--  has been inserted;
Claim 13 has been canceled; and
Claim 14, line 1, “13” has been replaced by  --12--  .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests first and second levers separately and pivotally supported on the upper guide rail, where the first lever rotates to be a prop for engaging and holding a vehicle seat in a tilted up position relative to the upper guide rail, where the second lever releasably holds the first lever in the rotated prop position, and where a stop is fixed relative to a lower guide rail to engage the second lever and cause the second lever to rotate and release the first lever when the seat is moved from a forward position to a 
The most pertinent prior art discovered includes:
CN 110525283
US 6196613 to Arai
US 5626391 to Miller.
CN 110525283 shows a first lever pivotally connected to an upper guide rail and a second lever pivotally connected to the first lever and a seat frame for acting together with the first lever as a prop for holding the seat frame in a tilted position.  CN 110525283 also has a stop on the lower guide rail for engaging the first lever when the seat is moved from a forward position to a rearward position.  However, there is no teaching of providing a second lever pivotally connected to the lower guide rail and releasably holding the first lever in a propping position to engage and hold the seat frame in the propped condition.  
Arai shows two levers separately and pivotally connected with an upper or sliding rail, and a first of the levers acts as a prop for the seat bottom of a vehicle seat.  However, the second of the levers does not releasably engage the first lever to hold it in the propped condition, and there is no stop that engages the second lever to cause it to be released when the seat bottom is moved from a forward to a rearward position, as required by the independent claims.  
Miller has two levers separately and pivotally connected to a seat frame, and a first of the levers acts as a prop to maintain the vehicle seat supported on the seat frame in a tilted position.  The second of the levers, element 70, appears to releasably hold the first lever in its propped position and to release the first lever from the propped position.  However, there is sliding upper guide rail, stationary lower guide rail, and a stop on a lower guide rail or anything analogous to make obvious placement of the levers on an upper guide rail or a stop on a lower guide rail.  
None of the prior art singly or in combination teaches or suggests all of the details of each of the independent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636